Citation Nr: 0322088	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  01-00 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to increased evaluations for post operative 
residuals of a left lower lobectomy, and nummular eczema.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




REMAND

On December 30, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	Obtain records from each of the 
following health care providers: 
Andrew J. King, M.D., 572 Philadelphia 
Street, Indiana, Pennsylvania 15701; 
and Eric Heasley, M.D., 119 
Professional Building, Indiana, 
Pennsylvania 15201.  

2.	Thereafter, arrange for the veteran to 
be provided VA pulmonary, cardiology 
and dermatological examinations.  The 
claims folder must be provided to and 
reviewed by the examiners prior to 
conducting any requested study.  

3.	With respect to the pulmonary 
examination the pulmonologist should 
address the nature and extent of the 
appellant's postoperative residuals of 
a left lower lobectomy.  The examiner 
must ensure that the report addressing 
any pulmonary function study includes 
tests measuring Forced Expiratory 
Volume in one second (FEV-1), the 
ratio of Forced Expiratory Volume in 
one second over Forced Vital Capacity 
(FEV-1/FVC), and Diffusion Capacity of 
the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)).  Any 
other indicated studies must also be 
performed.  

4.	Following the veteran's heart 
examination and the cardiologist's 
careful review of the claims folder, 
the cardiologist must offer an opinion 
addressing whether it is at least as 
likely as not that any current heart 
disorder is related to his active duty 
service from 1940 to 1962.  In 
offering any opinion, the cardiologist 
should note and discuss in-service EKG 
studies from May and June 1962 which 
raised the question of an old 
myocardial infarction, as well as an 
April 1964 post service EKG study 
which showed an old healed myocardial 
infarction.  A complete rationale for 
any opinion expressed must be offered.  

5.	Finally, the dermatologist must offer 
an opinion addressing the degree of 
disfigurement caused by nummular 
eczema.  In addressing this question, 
the examiner must provide figures 
documenting the percentage of 
eczematous skin affecting exposed 
areas, as well as the percentage of 
total skin area affected by eczema.  
The November 2002 opinion of Dr. King 
must be considered, and any 
differences in opinion, to include the 
percentage of skin affected, must be 
addressed.  

6.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



